Citation Nr: 0819384	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for spine 
disability characterized as lumbago, for the period from June 
17, 2004, to August 6, 2006.

2.  Entitlement to a rating in excess of 40 percent for spine 
disability characterized as lumbago, from August 7, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to November 
1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2004 rating decision in which the RO 
continued the 20 percent rating for service-connected spine 
disability characterized as lumbago.  The veteran filed a 
notice of disagreement (NOD) in October 2004, and the RO 
issued a statement of the case (SOC) in January 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2005.

In a December 2006 rating decision, the RO assigned a 40 
percent rating for the veteran's service-connected lumbago, 
effective August 7, 2006.  Also in December 2006, the RO 
denied the veteran service connection for Paget's disease.

While the RO has assigned a higher rating of 40 percent for 
lumbar spine disability from August 7, 2006, as higher 
ratings are available before and after that date, and the 
appellant is presumed to be seeking the maximum available 
benefit, the Board has recharacterized the appeal as 
encompassing the two claims set forth on the title page.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In January 2007, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In June 2007, the undersigned Veterans Law Judge granted the 
motion of the veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2007). 

In July 2007, the Board remanded the claims on appeal  to the 
RO (via the Appeals Management Center (AMC) in Washington, 
DC) for additional action, including affording the veteran 
full opportunity to file an NOD with the December 2006 denial 
of his claim for service connection for Paget's disease.  The 
AMC construed an August 2007 statement from the veteran as 
expressing disagreement with the denial of service connection 
for Paget's disease, and issued a SOC on that issue on March 
5, 2008; however, the veteran did not perfect an appeal on 
this issue.  After accomplishing the requested action on the 
claims for increased ratings for a spine disability 
characterized as lumbago, the AMC continued the denial of 
these claims (as reflected in a March 2008 SSOC), and 
returned the case to the Board. 

The Board's decision on the claim for a rating in excess of 
20 percent for spine disability characterized as lumbago, for 
the period from June 17, 2004 to August 6, 2006, is set forth 
below.  The claim for a rating in excess of 40 percent for a 
spine disability characterized as lumbago, from August 7, 
2006 is addressed in the remand following the order; that 
matter is being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  For the period from June 17, 2004 to August 6, 2006, the 
veteran's spine disability characterized as lumbago, was 
manifested by subjective complaints of pain, with limitation 
of motion, and pain at 10 degrees of forward flexion; there 
was no evidence of any associated neurological manifestations 
or incapacitating episodes of intervertebral disc syndrome 
(IVDS).  




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 40 percent rating for spine disability 
characterized as lumbago, for the period from June 17, 2004 
to August 6, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(as in effect prior to and since September 26, 2003) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, August 2005 and August 2007 post-rating 
letters provided notice to the appellant regarding what 
information and evidence was needed to substantiate his claim 
for an increased rating for lumbago, as well as what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
These letters also requested that the appellant submit any 
pertinent evidence in his possession, consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect.  The August 2007 letter also  provided the veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of each letter, and 
opportunity for the veteran to respond, the March 2008 SSOC 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the August 2007 VCAA letter, which informed the 
veteran of the information and evidence necessary to 
substantiate his claim for a higher rating and explained how 
disability ratings are determined, read together with the 
January 2005 SOC and December 2005 and May 2006 SSOCs, which 
included the pertinent rating criteria, satisfies the notice 
requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned is deficient 
in meeting the Vazquez-Flores requirements,  the claims file 
reflects that the veteran had actual knowledge of the 
information and evidence necessary to substantiate his claim 
for an increased rating.  In this regard, during the August 
2004 VA examination, the veteran described the effects of his 
disability on his usual daily activities and his occupation.  
In addition, in his March 2005 substantive appeal, the 
veteran indicated that his claim seemed to have been rejected 
because the VA examiner found that he had an age-related 
condition and 30 percent (presumably 30 degrees) or more 
lumbar flexion.  Significantly, the Court in Vazquez-Flores 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim.  Vasquez-Flores, 22 Vet. App. at 48, citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
veteran's statements, the Board finds that, the record also 
indicates that the veteran has demonstrated that he has 
actual knowledge of the information and evidence needed to 
establish a higher initial rating.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of August 2004 and August 
2006 VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
January 2007 hearing, as well as various written statements 
provided by the veteran and by his wife and representative, 
on his behalf.  

The Board further notes that no additional RO action on this 
claim, prior to appellate consideration, is needed.

Records of VA treatment reflect that the veteran has been 
treated for Paget's disease by a private physician, Dr. 
Selwyn.  In an April 2006 letter, Dr. Selwyn indicated that 
he had treated the veteran for well over 10 years, and he was 
diagnosed with Paget's disease.  As will be discussed below, 
an August 2006 VA examiner opined that it was likely that 
lumbar strain/degenerative disc disease and Paget's disease 
were both contributing to the veteran's current disability, 
because they were anatomically intertwined, and it was not 
possible to estimate without mere speculation the degree of 
disability attributable to each condition.  

While records of private treatment by Dr. Selwyn have not 
been associated with the claims file, the Board notes that, 
in a letter received in November 2006, the veteran indicated 
that VA had all pertinent information in his files.  In a 
statement received in August 2007, the veteran reiterated 
that he had no other evidence to submit than that which had 
been submitted to VA previously.  These letters suggest that 
the records of treatment from Dr. Selwyn are not pertinent to 
the matter decided herein.  In any event, the Board notes 
that the symptomatology related to the service-connected 
spine disability during the period from June 17, 2004 through 
August 6, 2006 is reflected in the VA treatment records and 
report of the August 2004 VA examination.  Because the 
service-connected spine disability and Paget's disease are 
anatomically intertwined, the symptoms attributable to the 
service-connected disability are documented in the medical 
evidence associated with the claims file, and any records of 
treatment from Dr. Selwyn for Paget's disease would be 
redundant.  As such, a remand to obtain these records would 
impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
56 (1991).  

The Board has also considered the veteran's assertion, made 
in his March 2005 substantive appeal, that his August 2004 VA 
examination was inadequate, in that the examiner attributed 
the changes in his lumbosacral spine to age-related changes, 
when the veteran had experienced his symptoms for 60 years.  
As will be discussed below, the Board finds that, in light of 
the fact that the August 2004 VA examiner did not 
specifically opine that the veteran's reduced limitation of 
motion was the result of changes in the lumbosacral spine, 
nor did she provide a rationale for her opinion that such 
changes were more likely than not age-related, the Board is 
resolving all doubt in favor of the veteran, and granting a 
higher rating for the period from June 17, 2004 to August 6, 
2006 based on range of motion testing conducted during this 
examination.  As this examination is responsive to the rating 
criteria, the Board finds that it is adequate to evaluate the 
service-connected spine disability, and that there is 
sufficient medical evidence for VA to make a decision on the 
claim decided herein.  

In summary, in connection with the duties imposed by the VCAA 
have been considered and satisfied.  Through various notices 
of the RO/AMC, the veteran has been notified and made aware 
of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter decided herein, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Historically, by rating action of February 1947, the RO 
granted service connection for lumbago, and assigned a 
noncompensable rating.  A July 1947 rating decision granted 
an increased rating of 10 percent, and a June 1974 rating 
decision granted an increased rating of 20 percent.  The 
veteran filed his current claim for an increased rating in 
June 2004.  The October 2004 rating decision continued the 20 
percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5237.    

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).  As the veteran's current claim 
for an increased rating was not filed until June 2004, only 
these revised criteria are applicable in the veteran's 
appeal.  

Under the General Rating Formula, a 20 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  A 
40 percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235- 5243 (2007).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v.  Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with diagnostic codes predicated on limitation 
of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Records of VA treatment from June 2004 to August 2006 reflect 
complaints regarding and treatment for chronic low back pain.  
A January 2005 X-ray of the thoracic spine revealed sclerosis 
between the T10-L1 vertebral bodies, which was known to be 
Paget's disease, and degenerative disc disease at L1-L2.  In 
February 2005, the veteran complained of worsening 
instability walking over the past two years.  The assessment 
was a 91-year-old male with long-standing history of Paget's 
disease, progressively worsening with increasing lower back 
pain.  The physician noted that the veteran did not appear to 
have any spinal compression type of symptoms, i.e., no 
sensory-neuro deficits.  A February 2005 X-ray of the 
lumbosacral spine revealed severe degenerative disk space 
narrowing at the L4-5 and L5-S1 levels, with moderate 
degenerative disk changes also apparent in the L3-4 level.  
The impression was no significant change in appearance of the 
lumbar spine, with evidence of severe degenerative disk 
changes involving the lower lumbar spine, and probable 
Paget's disease involving the lower visualized thoracic and 
upper-most lumbar spine.  Sensation and strength were grossly 
intact on neurological examination in November 2005.  In July 
2006, the veteran continued to complain of pain in his spine.  
On examination, there was mild tenderness of the lower spine 
and paraspinous muscles to palpation.  Neurological 
examination was within normal limits.  The pertinent 
assessment was Paget's disease.  

The veteran was afforded a VA examination to evaluate his 
service-connected spine disability in August 2004.  He 
reported that he did not have a specific injury to his spine, 
but was sleeping out in the severe cold in service, and, one 
morning, was unable to move because of severe low back pains.  
He was treated in the field hospital, and his diagnosis was 
lumbago.  In describing his interval history since service, 
the veteran reported that he had experienced chronic 
intermittent low back pain, which had gradually increased in 
intensity in the previous 20 years.  His current complaints 
included steady, aching pain, which he rated as 9 out of 10, 
but which he indicated improved to 4 to 5 out of 10 when 
sitting.  He stated that he had difficulty rising from 
sitting to standing position secondary to pain which radiated 
from the lower spine up to the costal line.  He added that 
pain required him to rest after 5 minutes of walking, but 
that he experienced temporary relief with heat applications.  

The veteran stated that he had been given a lumbar support, 
but this was no longer effective, and that, for assistive 
devices, he used a cane or held onto furniture.  He reported 
that aggravating factors included weight bearing, walking 
more than 5 minutes, or sitting more than 30 minutes, and 
that alleviating factors included aspirin, heat and resting.  
In describing the effects of his spine disability on his 
daily activities and occupation, the veteran reported that he 
was unable to exercise or do housework or yard work and that, 
while he could still drive, he would not be able to go to 
work secondary to an inability to sit for more than 30 
minutes at a time.  He denied flares in the past year and 
incapacitating episodes.  

On examination, the examiner noted that the veteran had 
difficulty arising from the seated position, walked slowly 
with a cane, and his posture was flexed at the waist at 15 
degrees.  Active range of motion testing of the back revealed 
flexion to 60 degrees, extension to 30 degrees, right lateral 
flexion to 30 degrees, left lateral flexion to 20 degrees, 
and lateral rotation to 45 degrees, bilaterally.  Straight 
leg raising was negative bilaterally.  There was moderate 
flattening of the lumbar curve and paraspinal tenderness at 
L5-S1.  Sensory examination revealed sensation intact to 
light touch in the lower extremities.  Regarding DeLuca, the 
examiner indicated that pain was noted at 10 degrees of 
flexion.  In response to the question of whether pain, 
fatigue, weakness, or incoordination was noted with 
repetition, the examiner responded "Yes, unable to do 
repetitive testing."  

X-ray of the lumbar spine revealed extensive abnormality 
throughout the lower thoracic spine which, by history, 
represented Paget's disease, and involved the L1 vertebra.  
There was also moderate disk height loss and mild spurring at 
L3-4, and severe disk height loss and spurring at L4-5 and 
L5-S1, unchanged with vacuum disk.  Moderate posterior facet 
arthritis was evident throughout.  The impression was stable 
deformity of the lower thoracic and upper lumbar spine with 
stable multi-level lumbar spondylosis.  

The examiner's impression was chronic low back pain with 
severe physical limitations.  She added that, on a more 
likely than not basis, the changes in the lumbosacral spine 
were the effects of age-related changes, rather than the 
original low back strain.  

During the January 2007 hearing, the veteran testified that 
his doctors had told him that the problems with his low spine 
were caused by Paget's disease.  The Board notes that, during 
VA examination to evaluate the spine disability on August 7, 
2006, the examiner opined that it was likely that lumbar 
strain/degenerative disc disease and Paget's disease were 
both contributing to the veteran's current disability, 
because they were anatomically intertwined, and it was not 
possible to estimate without mere speculation the degree of 
disability attributable to each condition.  The Board 
emphasizes that where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the veteran's 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  

Considering the evidence in light of the applicable criteria, 
and resolving any doubt in the veteran's favor, the Board 
finds that, for the period from June 17, 2004 to August 6, 
2006, the criteria for a rating of 40 percent for the 
veteran's service-connected spine disability are met.  

In this regard, during the August 2004 VA examination, active 
forward flexion was to 60 degrees, consistent with a 20 
percent rating.  However, the examiner noted that pain began 
at 10 degrees of flexion.  The examiner opined that the 
changes in the lumbosacral spine were the effects of age-
related changes, rather than the original low back strain.  
The Board notes that age may not be considered as a factor in 
evaluating service-connected disability.  38 C.F.R. § 4.19.  
However, the August 2004 examiner did not specifically opine 
that the veteran's reduced limitation of motion was the 
result of changes in the lumbosacral spine, nor did she 
provide a rationale for her opinion that such changes were 
more likely than not age-related.  The range of motion 
testing suggests that pain limited forward flexion to 10 
degrees.  Thus, resolving all doubt in the veteran's favor, 
the Board finds that, when considering additional functional 
impairment resulting from pain, the veteran's limitation of 
flexion more nearly approximates flexion limited to less than 
30 degrees, as required for a 40 percent rating.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7. 

While the evidence indicates that an increased rating of 40 
percent is warranted, there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine or the entire 
spine, as required for a rating in excess of 40 percent.  

While, under Note (1) of the General Rating Formula, VA must 
also consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the veteran's service-connected lumbar spine disability, 
such would not be the case here, as all neurological findings 
during the period in question have been normal.  

Given the X-ray evidence of degenerative disc disease, the 
Board has considered whether rating the veteran's service-
connected disability under the criteria for IVDS would 
benefit the veteran.  Prior to September 26, 2003, IVDS was 
rated under former DC 5293.  As of September 23, 2002, IVDS 
could be evaluated on either the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurological manifestations, along 
with evaluations of all other disabilities, whichever results 
in the higher rating.  For purposes of evaluation under 
former DC 5293, an incapacitating episode is a period  of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician, and chronic orthopedic and 
neurological manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).  Effective September 26, 2003, the DC for IVDS 
was renumbered as 5243.   

Despite X-ray evidence of degenerative disc disease, the 
medical evidence during the period in question does not 
indicate any bed rest prescribed by a physician, let alone 
for a total period of at least six weeks in the last 12 
months, as required for a higher rating of 60 percent.  

Based on the foregoing, the Board finds that the criteria for 
a 40 percent but no higher schedular rating for the veteran's 
spine disability characterized as lumbago, are met for the 
period from June 17, 2004 to August 6, 2006.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during the 
period under consideration, the veteran's service-connected 
spine disability reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited in the January 2005 SOC and considered in the March 
2008 SSOC).  In this regard, the Board notes that this 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned 40 percent rating).  Although the veteran 
reported during the August 2004 VA examination that he still 
drove, but would be unable to go to work secondary to an 
inability to sit for more than 30 minutes at a time, it is 
unclear whether this statement indicates that the veteran 
would be unable to perform his job, or that he would be 
unable to sit for the duration of his commute to his job.  
The Board notes that, during the same examination, the 
veteran indicated that he was retired from credit and 
financial management.  During VA treatment in May 2007, the 
veteran indicated that he was a retired financial manager, 
but was still investing for his family, thus suggesting that 
the statements regarding effect on occupation made during the 
August 2004 VA examination reflect an inability to commute to 
his former place of employment, rather than perform his job 
duties.  

There also is no objective evidence that the veteran's 
service-connected spine disability has warranted frequent 
periods of hospitalization during the period in question, or 
that the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine, but finds that, while the 
doctrine is for favorable application in the award of a 40 
percent rating for the period from June 17, 2004 through 
August 6, 2006, the preponderance of the evidence is against 
the assignment of any higher rating for this period.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 




ORDER

A 40 percent rating for spine disability characterized as 
lumbago, for the period from June 17, 2004 through August 6, 
2006, is granted, subject to the legal authority governing 
the payment of VA compensation.  



REMAND

Unfortunately, the claims file reveals that further RO action 
on the claim remaining on appeal is warranted, even though 
such will, regrettably, further delay an appellate decision 
on that claim. 
 
The claims file reveals that there are outstanding VA 
treatment records which may be pertinent to the claim 
remaining on appeal.  In this regard, in an August 2007 
statement, the veteran indicated that he continued to see the 
VA rheumatologist every 3 to 4 months, and had most recently 
received treatment in August 2007.  While records of VA 
treatment from the Tucson VA Medical Center (VAMC), dated 
from April 1998 to May 2007 have been associated with the 
claims file, the veteran's statement reflects that more 
recent records of VA treatment for his spine disability are 
available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Tucson VAMC since May 
2007, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

The Board notes that the most recent VA examination report 
regarding the veteran's service-connected spine disability is 
from August 2006.  In a statement received in January 2008, 
the veteran reported that his condition was getting worse.  
In a statement received in August 2007, the veteran's wife 
indicated that he could only walk a few steps at a time, had 
fallen a number of times, experienced constant pain from his 
neck to legs, and needed help with showering and dressing 
since he could not bend.  The statements from the veteran and 
his wife since August 2006 reflect a worsening of his spine 
disability.  

To ensure that the record reflects the current severity of 
this disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered contemporaneous).  
Accordingly, the RO should arrange for the veteran to undergo 
VA neurological and orthopedic examinations, by appropriate 
physicians, at an appropriate VA medical facility.  

The veteran is hereby advised that failure to report for any 
scheduled VA examination(s), without good cause, shall result 
in a denial of the claim for increase.  See 38 C.F.R. 
§ 3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination(s) sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim remaining on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession (not previously requested) The RO 
should specifically request that the veteran provide 
authorization to enable it to obtain records of treatment for 
his spine disability from his private physician, Dr. Selwyn 
(as discussed above).  The RO should also ensure that its 
notice to the veteran meets the requirements of Vazquez-
Flores (discussed above).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to RO, via the 
AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
service-connected spine disability from 
the Tucson VAMC, since May 2007.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal, that is not 
currently of record.  The RO should 
specifically request that the veteran 
provide current, signed authorization to 
enable it to obtain records of private 
treatment for his spine disability from 
Dr. Selwyn (as identified above).   

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.  The 
RO should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  The RO 
should ensure that its letter meets the 
requirements of Vazquez-Flores (cited to 
above).  

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA neurological and orthopedic 
examinations of his lumbar spine, by 
appropriate physicians, at a VA medical 
facility.  The neurological examination 
should be conducted first, and that 
examination report should be made 
available to the VA orthopedic examiner 
in conjunction with his or her 
examination of the veteran.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each report of 
examination should reflect consideration 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include X-rays) 
should be accomplished (with all findings 
made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

The neurological examiner should 
identify, and comment on the frequency or 
extent, as appropriate, of all 
neurological symptoms associated with the 
veteran's lumbar spine disability.  The 
examiner should also offer an opinion as 
to whether the veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
lumbar spine disability.

The orthopedic examiner should conduct 
range of motion testing of the lumbar 
spine (expressed in degrees, with 
standard ranges provided for comparison 
purposes). The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, 
the physician should indicate the point 
at which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss of the lumbar 
spine due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also specifically 
indicate whether there is any unfavorable 
ankylosis of the lumbar spine, or the 
entire spine.  

Considering all neurological and 
orthopedic examination findings, the 
examiner should also render findings 
particularly responsive to the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the 
veteran has incapacitating episodes 
associated with his lumbar spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of at 
least six weeks.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal.  If the veteran 
fails, without good cause, to report to 
any scheduled examination(s), the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim, on 
the merits, in light of all pertinent 
evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


